Title: To James Madison from James Monroe, 23 June 1804
From: Monroe, James
To: Madison, James



No. 26.
Sir
London June 23. 1804.
I have just received your letter of the 15. of April containing instructions for the prosecution of our claims and interests which remain to be adjusted with Spain. I observed with pleasure that the pursuit of that object is made dependant on the state of our affairs here. Being deeply impressed with the importance of the trust with each power, and aware of its relative urgency, I beg you to be assured that I shall not fail to pay it the attention which it so highly merits, and at such times as may appear most conducive to the public interest.
I communicated to you in my Letter of the 3d. the substance of what passed in an interview with Lord Harrowby on the 30th. ulto. As the tone which his Lordship assumed in that conference was far from being conciliatory; as he postponed the subjects that were depending between us, as it seemed, indefinitely; and more especially as he made some remarks, on one of the topicks, which were not strictly in the spirit of amity, I was left in much doubt of the disposition and views of the present Ministry towards the United-States. I therefore deemed it my duty to make known to you without delay, the impression I had taken, and the cause of it. But since that letter was dispatched, many circumstances have occurred, which tend to inspire a belief that the state of mind in which Lord Harrowby was, the expressions which he used, and the manner, ought to be considered more as the effect of some momentary impulse, than the evidence of an unfriendly policy being adopted towards us. He took occasion in the next interview which I had with him, in the course of the following week, to express himself in very amicable terms of our government and country. He has since invited Mr. Pinkney, with others, and myself to dine with him; when he gave to the former reason to conclude that the business with which he is specially charged, would be speedily terminated, to his satisfaction. These circumstances together with a knowledge that our commerce enjoys a great degree of freedom, and as much security from his Majesty’s ships of war and cruizers, as is compatible with the maritime system of this government, satisfy me that it is not its intention at present to adopt any measures towards the United-States which may tend to add them to the number of its enemies. Still I should deem it improper to leave this post untill our affairs are adjusted with the government, or such a communication takes place between its Minister and myself, as will make my longer continuance here, in reference to that object, unnecessary, and my absence perfectly safe.
In some late votes in the House of Commons in which the strength of both parties was collected and exerted the Ministry had a Majority of 42, the numbers being 265 and 223. The same contest took place in the House of Lords where the result proved more favorable to the Ministry, the majority being about double what it was in the other House. Thus Mr Pitt seems to be able to carry on the government for the present though not without difficulty and trouble. While his standing with the King is good, and the latter enjoys a competent share of health for business, Mr. Pitt may preserve his ground, tho’ it must be admitted that it is dependant on other casualties, especially those of war. Within a few days past the King received the foreign Ministers at Buckingham-House, where he appeared to be much recovered from his late indisposition, and to be perfectly collected. It is supposed that he will retire from the city soon for the summer, and leave the conduct of affairs altogether in the hands of the Ministry.
It does not appear that the late change in France is likely to meet with any opposition on the Continent, unless it be from Russia, of which there is at present no certainty.
You may be assured that I shall continue to pay the most undeviating attention to all the concerns of our country here, and to conciliate so far as in my power the friendly disposition of this government towards the United-States. I am with great respect and esteem, Sir, Your very obedient Servant
Jas. Monroe
